UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8110


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO SHERROD JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00172-JBF-FBS; 2:07-cv-00580-JBF)


Submitted:    May 21, 2009                   Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Sherrod Jones, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio    Sherrod      Jones      seeks    to    appeal     the    district

court’s    order     dismissing      as    untimely     his    28    U.S.C.A.      §     2255

(West Supp. 2008) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner     satisfies        this        standard      by     demonstrating            that

reasonable     jurists       would    find      that    any     assessment         of     the

constitutional       claims    by    the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Jones has

not   made    the    requisite       showing.           Accordingly,        we     deny    a

certificate     of     appealability        and      dismiss     the      appeal.          We

dispense     with     oral    argument       because      the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2